DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold (USP 4,802,695) in view of Myers (USP 8,833,804).
In regards to claims 1 and 2, Weinhold discloses a wing nut (5) for a hammer union, the wing nut comprising:
a body having an axial length defined between first and second end surfaces, the body having an exterior surface extending between the first and second end surfaces;
a passage (central bore) axially extending through the body from the first end surface to the second end surface, wherein the passage defines an interior surface of the body;
a first internal shoulder (7) formed by the interior surface of the body and defining a portion of the passage;
an internal threaded connection (8) formed by the interior surface of the body and defining another portion of the passage, wherein the internal threaded connection extends from the first end surface and towards the first internal shoulder,
a second internal shoulder (see fig. 1) formed by the interior surface of the body and defining a portion of the passage;

a plurality of circumferentially-spaced lugs (shown in fig. 1) extending radially from the exterior surface of the body;
wherein the first lug of the plurality of lugs having a radially-extending side walls configured to receive forces used to tighten and loosen the wing nut (fig. 1 shows this capability);
wherein the body has a variable wall thickness defined between the interior surface of the body and the exterior surface of the body; and
wherein the variable wall thickness at the first internal shoulder is greater than the variable wall thickness at the second internal shoulder (shown in fig. 1).
Weinhold does not disclose internal threaded connection having a full-root radius such that each thread comprises a rounded crest having a radius. It would have been obvious to one having ordinary skill in the art to modify Weinhold to have rounded threads which are known in the art, since change of shape of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Further, Weinhold does not disclose first lug of the plurality of lugs extends along the entirety of the axial length of the body.
However, Myers shows a similar wing nut (18) with a plurality of lugs (88) extending along the entirety of an axial length of the body.

In regards to claims 3, 4, and 9, Weinhold further discloses the variable wall thickness at the first internal shoulder (70) is greater than the variable wall thickness at the first end surface (near “10”), increasing rigidity of the body.
In regards to claim 5, Weinhold further disclose the exterior surface of the body defines an outer circumference and an outer diameter and wherein the first lug of the plurality of lugs defines a width measured along a line that is tangential to the outer circumference of the body (shown in fig. 1).
While Weinhold does not expressly disclose the ratio of the outer diameter of the body to the width being between about 2.5 and about 5.5; the ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have the ratio of the outer diameter of the body to the width being between about 2.5 and about 5.5, as the ratio may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 6, while Weinhold does not expressly disclose the outer diameter of the body is about seven inches and the width of the first lug is about two inches such that the ratio of the outer diameter of the body to the width of the first lug is about 3.5; the outer diameter 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have the outer diameter of the body is about seven inches and the width of the first lug is about two inches such that the ratio of the outer diameter of the body to the width of the first lug is about 3.5, as the outer diameter and width of the lug may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 7, Weinhold further discloses the internal threaded connection of the wing nut is adapted to engage a corresponding external threaded connection of a female sub (9) to couple the female sub to a male sub and at least partially form the hammer union.
In regards to claim 8, while Weinhold does not expressly disclose the thickness at the first shoulder being about .75 inches and the thickness at the first end surface being about .6 inches; the thicknesses may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have the thickness at the first shoulder being about .75 inches and the thickness at the first end surface being about .6 inches, as the thicknesses may be optimized to the desired operational parameters through the use of routine experimentation. A person of 
In regards to claim 10, while Weinhold does not expressly disclose the pitch angle being 29 degrees; the pitch angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Weinhold to have a pitch angle of 29 degrees, as the pitch angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 11, Weinhold further discloses the wing nut being configured for coupling with a retainer ring having a plurality of retainer segments concentrically disposed about a male sub of the hammer union, wherein the plurality of retainer segments is radially positioned between the male sub and the threaded wing nut such that the threaded wing nut is concentrically disposed about the male sub but the interior surface of the body of the wing nut is spaced radially from the male sub (figure 1 shows that the wingnut of Weinhold is capable of being used with a male sub having a plurality of retainer segments).

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Since applicant has not argued the obviousness, the claim has been met.
In response to applicant’s argument that the lugs 88 of Meyers lugs are not shown clearly enough to satisfy claim 1, the examiner disagrees. Meyers is being relied upon only to teach lugs that extending along the entirety of an axial length of the body. It is shown clearly in figure 1 that the lugs extend axially along the entire body, and therefore in combination Weinhold and Meyers teach all limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/16/2021